DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Mark Atkinson on 6/1/2022.
The application has been amended as follows: 
In Claim 1,
On the last two lines, change “the centers of the upper and lower circuit boards, the center of the contact sensor, and the center of the magnet are all located on a straight line where the flexible whisker is located.” to “the center of the upper circuit board, a center of the lower circuit board, a center of the contact sensor, and a center of the magnet are all located on a straight line where the flexible whisker is located. --.
In Claim 8,
On lines 1-2, change “a central through hole is formed” to -- the through hole is a central through hole formed --.
In Claim 9,
On lines 3-5, change “connecting lines of two opposite Hall sensors are parallel to the X-axis and the Y-axis, respectively, and the upper surface of the magnet and an upper surface of each Hall sensor are on a same plane.” to -- a connecting line of two opposite Hall sensors of the four Hall sensors is parallel to the X-axis, a connecting line of two opposite Hall sensors of the four Hall sensors is parallel to the Y-axis, and the upper surface of the magnet and an upper surface of each Hall sensor are on a same plane. --.
In Claim 11,
On line 3, change “than circuit columns at two ends” to -- than circular columns of the three circular columns at two ends --.
In Claim 14,
On lines 3-5, change “connecting lines of two opposite Hall sensors are parallel to the X-axis and the Y-axis, respectively, and the upper surface of the magnet and an upper surface of each Hall sensor are on a same plane.” to -- a connecting line of two opposite Hall sensors of the four Hall sensors is parallel to the X-axis, a connecting line of two opposite Hall sensors of the four Hall sensors is parallel to the Y-axis, and the upper surface of the magnet and an upper surface of each Hall sensor are on a same plane. --.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of four pins of the contact sensor are connected to a bonding pad of the lower circuit by solder. It is this feature found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858